--------------------------------------------------------------------------------

Exhibit 10.1
 
SOUTHSIDE BANCSHARES, INC.


NONSTATUTORY  STOCK  OPTION  AWARD  CERTIFICATE


Non-transferable


G R A N T   T O


«Name»
(“Optionee”)


the right to purchase from Southside Bancshares, Inc. (the “Company”)


«Options» shares of its common stock, $1.25 par value, at the price of
$             per share (the “Option”)


pursuant to and subject to the provisions of the Southside Bancshares, Inc. 2009
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
following pages (the “Terms and Conditions”).  By accepting the Option, Optionee
shall be deemed to have agreed to the Terms and Conditions set forth in this
Award Certificate and the Plan.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.


Unless vesting is accelerated as provided in Section 1 of the Terms and
Conditions, the Option shall vest (become exercisable) in accordance with the
following schedule, provided that Optionee remains in Continuous Service on each
applicable vesting date:


Continuous Service after Grant Date
Percent of Option Shares Vested



 
 
IN WITNESS WHEREOF, Southside Bancshares, Inc., acting by and through its duly
authorized officers, has caused this Award Certificate to be duly executed.
 
SOUTHSIDE BANCSHARES, INC.
  Grant Date:        
By:
     
Its:
Authorized Officer
   

 
 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS


1.  Vesting of Option.  The Option shall vest (become exercisable) in accordance
with the schedule shown on the cover page of this Award
Certificate.  Notwithstanding the vesting schedule, the Option shall become
fully vested and exercisable upon (i) the termination of Optionee’s Continuous
Status as a Participant due to death or Disability, (ii) a Change in Control,
unless the Option is assumed by the surviving entity or otherwise equitably
converted or substituted in connection with the Change in Control, or (iii) if
the Option is assumed by the surviving entity or otherwise equitably converted
or substituted in connection with a Change in Control, the termination of
Optionee’s employment without Cause (or Optionee‘s resignation for Good Reason
as provided in any employment, severance or similar agreement, if applicable)
within two years after the effective date of the Change in Control.


2.  Term of Option and Limitations on Right to Exercise.  The term of the Option
will be for a period of ten years, expiring at 5:00 p.m., Eastern Time, on the
tenth anniversary of the Grant Date (the “Expiration Date”).  To the extent not
previously exercised, the vested Option will lapse prior to the Expiration Date
upon the earliest to occur of the following circumstances:


(a) Three (3) months after the date of termination of Optionee’s Continuous
Service for any reason other than (i) for Cause, or (ii) by reason of Optionee’s
death or Disability.


(b) Twelve (12) months after the date of termination of Optionee’s Continuous
Service by reason of Optionee’s Disability or Retirement.


(c) Twelve (12) months after the date of Optionee’s death, if Optionee dies
while employed, or during the three-month period described in subsection (a)
above or during the twelve-month period described in subsection (b) above and
before the Option otherwise expires.


(d) Immediately upon the date of termination of Optionee’s Continuous Service by
the Company for Cause.


If Optionee or his or her beneficiary exercises an Option after termination of
service, the Option may be exercised only with respect to the Shares that were
otherwise vested on Optionee’s termination of service, including Option Shares
vested by acceleration under Section 1.


3.  Exercise of Option.  The Option shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee at the address
and in the form specified by the Secretary from time to time and (b) payment to
the Company in full for the Shares subject to such exercise (unless the exercise
is a broker-assisted cashless exercise, as described below).  If the person
exercising an Option is not Optionee, such person shall also deliver with the
notice of exercise appropriate proof of his or her right to exercise the
Option.  Payment for such Shares shall be (a) in cash, (b) by delivery (actual
or by attestation) of Shares previously acquired by the purchaser, (c) by
withholding of Shares from the Option, or (d) any combination thereof, for the
number of Shares specified in such written notice.  The value of Shares
surrendered or withheld for this purpose shall be the Fair Market Value as of
the last trading day immediately prior to the exercise date.  To the extent
permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws and any limitations as may be applied from time to
time by the Committee (which need not be uniform), the Option may be exercised
through a broker in a so-called “cashless exercise” whereby the broker sells the
Option Shares on behalf of Optionee and delivers cash sales proceeds to the
Company in payment of the exercise price.


4.  Withholding.  The Company or any employer Affiliate has the authority and
the right to deduct or withhold, or require Optionee to remit to the employer,
an amount sufficient to satisfy federal, state, and local taxes (including
Optionee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the Option.  The
withholding requirement may be satisfied, in whole or in part, by withholding
from the Option Shares having a Fair Market Value on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as such officer
establishes.  The obligations of the Company under this Award Certificate will
be conditional on such payment or arrangements, and the Company, and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Optionee.


5.  Limitation of Rights.  The Option does not confer to Optionee or Optionee’s
beneficiary designated pursuant to the Plan any rights of a shareholder of the
Company unless and until Shares are in fact issued to such person in connection
with the exercise of the Option.  Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Optionee’s service at any time, nor confer upon Optionee any right to
continue in the service of the Company or any Affiliate.

 
1

--------------------------------------------------------------------------------

 

6.  Restrictions on Transfer and Pledge.  No right or interest of Optionee in
the Option may be pledged, encumbered, or hypothecated to or in favor of any
party other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate.  The Option is not assignable or transferable by Optionee other
than by will or the laws of descent and distribution; provided, however, that
the Committee may (but need not) permit other transfers.  The Option may be
exercised during the lifetime of Optionee only by Optionee or any permitted
transferee.


7.  Restrictions on Issuance of Shares.  If at any time the Committee or the
Board shall determine in its discretion, that registration, listing or
qualification of the Shares covered by the Option upon any Exchange or under any
foreign, federal, or local law or practice, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition to the
exercise of the Option, the Option may not be exercised in whole or in part
unless and until such registration, listing, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee or the Board.


8.  Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Award Certificate and this Award Certificate shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative.


9.  Successors.  This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.


10.  Notice.  Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage
prepaid.  Notices to the Company must be addressed to Southside Bancshares,
Inc., 1201 S. Beckham, Tyler, Texas 75701; Attn: Secretary, or any other address
designated by the Company in a written notice to Optionee.  Notices to Optionee
will be directed to the address of Optionee then currently on file with the
Company, or at any other address given by Optionee in a written notice to the
Company.
 
 
2

--------------------------------------------------------------------------------